United States Court of Appeals
                     For the First Circuit

Nos. 18-2248
     18-2249
                  IN RE DONALD C. KUPPERSTEIN,

                             Debtor.
                     ______________________

                     DONALD C. KUPPERSTEIN,

                           Appellant,

                               v.

IRENE B. SCHALL, Personal Representative of the Estate of Fred
       Kuhn; EXECUTIVE OFFICE OF HEALTH AND HUMAN SERVICES,

                           Appellees.


                          ERRATA SHEET


     The opinion of this Court issued on November 15, 2019, is
amended as follows:

     On Page 3, line 8: the indicator for footnote 1 is moved to
page   3,   line  13   after  the   comma   following  "personal
representative."